     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 1 of 21




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ALYSA OCASIO, ANDREW OCASIO and
JAHAIRA HOLDER, as Administratrix of the Estate
of Sandy Guardiola,
                                                                     DECISION AND ORDER
                                      Plaintiffs,
                                                                     18-CV-6712L

                       v.


CITY OF CANANDAIGUA, a municipal entity;
Canandaigua Police Chief STEPHEN HEDWORTH,
in his individual and official capacities; Canandaigua
Police Sergeant SCOTT KADIEN, in his individual
capacity; DOCCS Parole Chief DAWN ANDERSON,
in her individual capacity; DOCCS Senior Parole Officer
THOMAS O’CONNOR, in his individual capacity;
GRAND ATLAS PROPERTY MANAGEMENT, LLC,
formerly known as MORGAN MANAGEMENT, LLC,
a domestic Limited Liability Company; MORGAN
COMMUNITIES MANAGEMENT, LLC (“Morgan
Communities”), a domestic Limited Liability Company;
PINNACLE NORTH I LLC (“Pinnacle”), a foreign
Limited Liability Company; and JOHN and JANE DOE
#1 and #2, employees of GRAND ATLAS, MORGAN
COMMUNITIES, and/or PINNACLE,

                              Defendants.
________________________________________________


       On October 4, 2017, Sandy Guardiola (“Guardiola”) was shot three times as she slept in

her bed in Canandaigua, New York, by Canandaigua Police Sergeant Scott Kadien (“Kadien”).

Guardiola, a long-time parole officer with the New York State Department of Corrections

(“DOCCS”), was at home on medical leave, recovering from a motor vehicle accident that had

occurred a month previously. Guardiola did not survive the shooting; she died shortly after arriving

at the hospital. Kadien had entered Guardiola’s home in response to a 9-1-1 call requesting a
      Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 2 of 21




“welfare check” because Guardiola had been absent from work. Kadien, who apparently knew that

Guardiola was a law enforcement officer, gained entry to the home, entered Guardiola’s bedroom

and within seconds fired the three fatal shots. Plaintiffs are the heirs and administratrix of

Guardiola. They have commenced this action in Federal Court against several defendants,

including Sergeant Kadien, the City of Canandaigua, its police chief, employees of DOCCS, as

well as the owner and property manager of the apartment complex where Guardiola resided, Grand

Atlas Property Management (“Grand Atlas”).

        Now pending before the Court are motions to dismiss, pursuant to Fed. R. Civ. P. 12(c) by

Sergeant Kadien (Dkt. #44), as well as a similar motion by defendant City of Canandaigua and its

police chief (Dkt. #45). 1 For the reasons that follow, the motions by Kadien and the City

defendants are granted in part and denied in part.



                                       FACTUAL BACKGROUND

        According to the complaint (Dkt. #1), Guardiola was a parole officer employed by

DOCCS. She had been assigned to the Rochester Office. She was on medical leave from

September 4, 2017 through October 3, 2017 following a motor vehicle accident, during which time

she was granted a voluntary transfer to the Binghamton DOCCS office.

        On the morning of October 4, 2017, Guardiola called the Binghamton DOCCS office to

see if she was expected to report for work that day. Having determined that she was not expected

at work, she went to bed. The complaint notes that Guardiola habitually wore earplugs when she

slept, and had been prescribed medication to help her sleep.



1
  DOCCS defendants have not made a dispositive motion. The property owners and management company, Grand
Atlas, had also moved to dismiss but, after mediation, all those property-related defendants have settled the action
(Dkt. #71) and, therefore, their motion to dismiss is moot and is denied as such.
                                                         2
      Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 3 of 21




        For reasons unknown,2 around 4:30pm, Thomas O’Connor, a Senior Parole Officer in the

Rochester DOCCS office from which Guardiola had been transferred, called 9-1-1 and requested

a welfare check on Guardiola, allegedly on the basis that she had been “missing” from work for

three weeks.

        Sergeant Kadien was dispatched to Guardiola’s apartment along with emergency services,

including an ambulance which positioned itself across the street. At Kadien’s request, building

management staff escorted him to Guardiola’s apartment and used their keys to unlock it. Kadien

walked through the apartment past the kitchen and bathroom, and opened the closed door to

Guardiola’s bedroom, where she was sleeping. The complaint avers that as Kadien entered

Guardiola’s bedroom, Guardiola, who was lying on her stomach, awoke and reached in the

direction of a pillow where she kept her service revolver which she typically kept there for

protection, after receiving threats from parolees with serious mental issues.

        The complaint contends that Kadien did not attempt to retreat or to announce that he was

a police officer, but instead, shot Guardiola in the right arm, with the bullet passing through her

arm and into her right ear and head. Guardiola’s firearm then discharged in the opposite direction

from Kadien and into a wall, whereupon Kadien shot Guardiola twice more, in the head and

abdomen. The time that elapsed between Kadien’s entry into the apartment and his fatal shooting

of Guardiola is alleged to have been mere seconds.

        When emergency responders arrived approximately ten minutes after the shooting,

Guardiola was lying supine on her bed, handcuffed and bleeding profusely, but still breathing. She




2
  The complaint alleges that plaintiff had requested the transfer to the Binghamton office because she was
experiencing harassment and bullying in the Rochester office. The complaint indicates that O’Connor, who
presumably knew or should have known that Guardiola had been out on medical leave and was no longer employed
by the Rochester office, and who allegedly made no attempt to contact any of Guardiola’s emergency contacts before
calling 9-1-1, may have requested the welfare check simply to harass her.
                                                        3
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 4 of 21




was transported to the hospital, where she was pronounced dead at 5:30pm after resuscitation

attempts proved futile.

       This action followed. The complaint asserts several causes of action including unlawful

search and seizure, excessive force, conspiracy to violate constitutional rights, interference with

family relationships, assault and battery, premises liability, negligent infliction of emotional

distress, negligent hiring, training and discipline, conscious pain and suffering, and wrongful

death. (Dkt. #1).

                                           DISCUSSION

I.     Relevant Standard

       On a motion to dismiss under Rule 12 (c), courts “employ the same standard applicable to

Rule 12(b)(6) motions to dismiss.” Montgomery v. NBC TV, 2020 U.S. App. LEXIS 35731 at *2

(2d Cir. 2020)(unpublished opinion)(quoting Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

72, 78 (2d Cir. 2015)(internal quotation marks and alterations omitted)).

       The Court’s task is thus to determine whether, “accept[ing] the allegations contained in the

complaint as true, and draw[ing] all reasonable inferences in favor of the non-movant,” plaintiffs

have stated a facially valid claim. Sheppard v. Beerman, 18 F.3d 147, 150 (2d Cir. 1994). In order

to be found sufficient, a pleading must set forth sufficient facts to suggest that a cause of action is

legally plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Ultimately, where a

plaintiff has not “nudged their claim[] across the line from conceivable to plausible, their complaint

must be dismissed.” Id.




                                                  4
      Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 5 of 21




II.    First Cause of Action: Violation of the Fourth and Fourteenth Amendments against
       Kadien and the DOCCS Defendants (42 U.S.C. §1983)

       A.      Unlawful Entry

       The Fourth Amendment protects against “unreasonable searches and seizures.” U.S. Const.

amend IV. “It is axiomatic that the physical entry of the home is the chief evil against which the

wording of the Fourth Amendment is directed.” Welsh v. Wisconsin, 466 U.S. 740, 748 (1984)

(internal quotation marks omitted). It is thus a “basic principle of Fourth Amendment law[] that

searches and seizures inside a home without a warrant are presumptively unreasonable.” Id. at 749.

       In order to overcome this presumption, the warrantless entry of a home must fall under a

relevant exception, such as the “exigent circumstances” or “emergency aid” doctrine, which

excuses a warrantless entry “if law enforcement has probable cause to believe that a person is

‘seriously injured or threatened with such injury.’” Chamberlain v. City of White Plains, 960 F.3d

100, 105 (2d Cir. 2020)(quoting Brigham City v. Stuart, 547 U.S. 398, 403 (2006)). Police seeking

to apply the doctrine bear a heavy burden to demonstrate that “the facts, as they appeared at the

moment of entry, would lead a reasonable, experienced officer, to believe that there was an urgent

need to render aid or take action.” Chamberlain, 960 F.3d 100 at 106 (quoting United States v.

Klump, 536 F.3d 113, 117-18 (2d Cir. 2008)). The touchstone is urgency.

       Kadien argues that any reasonable, experienced officer who received a similar welfare

check request (that is, a request based on a 9-1-1 call from an individual’s employer, stating that

they had been absent from work for three weeks), would have probable cause to believe that there

was an urgent need to render aid or take action. Therefore, he argues, the exigent circumstances

exception so clearly applies that the Court may decide it as a matter of law on the instant motion

to dismiss.



                                                5
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 6 of 21




       The Court disagrees. First, it is well-settled that a 9-1-1 call or a welfare check request does

not, by itself, establish exigent circumstances: entitlement to the exception requires convincing

“indicia of distress.” Pennington v. City of Rochester, 2018 U.S. Dist. LEXIS 101499 at *10

(W.D.N.Y. 2018). Such indicia may include, for example, a witness’s or victim’s report of a

serious injury or medical emergency, or an inability to locate a missing and vulnerable individual

to confirm their well-being despite a reasonable investigation and other attempts to reach them.

       Courts have found the exception applicable in matters where, for example, a weak-

sounding person called 9-1-1 and reported having just been shot, or where a missing elderly couple

did not respond after officers knocked on their front and back doors for 20 minutes, and searched

in vain for them around their neighborhood and at the community center they frequented. See

Warren v. Ewanciw, 2019 U.S. Dist. LEXIS 23841 (S.D.N.Y. 2019); Soller v. Boudreaux, 2015

U.S. Dist. LEXIS 14084 (E.D.N.Y. 2015).

       Resort to the exigent circumstances exception has been denied, however, where a 9-1-1

call or a welfare request check was unaccompanied by indications that help was urgently needed,

such as when an officer conducting a welfare check made a warrantless entry into a private

residence after briefly knocking on a door and window, without any knowledge of why the welfare

check had been requested or any factual basis to believe that the subject was in danger. See

Pennington, 2018 U.S. Dist. LEXIS 101499. Accord DeSantis v. Town of Cheektowaga, 2020 U.S.

Dist. LEXIS 56086 at *18-*19 (W.D.N.Y. 2020)(declining to find defendant officer is entitled to

summary judgment with respect to the exigent circumstances exception, where a jury could

conclude that the officer’s knowledge about a resident – that he had a “history” of drinking and

was not responding to attempts by someone else to contact him – did not furnish a reasonable basis

to believe that the resident required any immediate assistance).


                                                  6
      Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 7 of 21




        Here, the information alleged to have been known by Kadien at the time he entered

Guardiola’s residence is insufficient at this stage, on a motion to dismiss, to find as a matter of law

that Kadien’s actions were objectively reasonable. Construing the facts in plaintiffs’ favor, as the

Court must on a motion to dismiss, neither the nature of the underlying 9-1-1 call (coming from

an alleged employer, rather than a neighbor or family member with personal knowledge of

Guardiola’s habits and schedule), nor the three-week period Guardiola was alleged to have been

absent from work,3 would have persuaded a reasonable officer that Guardiola was in such urgent

danger that an immediate entry into her apartment – without obtaining a warrant, conducting any

inquiries of neighbors or family members, or attempting to reach Guardiola in a less intrusive

manner (e.g., knocking on doors and windows) – was necessary.

        Accordingly, the Court declines to dismiss plaintiffs’ Fourth Amendment claims related to

the warrantless entry of Guardiola’s apartment.

        B.       Excessive Force

        The standard for assessing a claim of excessive force under the Fourth Amendment is one

of “objective reasonableness,” which “requires balancing the nature and quality of the intrusion on

the plaintiff’s Fourth Amendment interests against the countervailing governmental interests at

stake.” Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010).

        Three primary considerations guide the Court’s consideration: (1) the nature and severity

of the action that precipitated the use of force (e.g., in circumstances involving an arrest, this

generally refers to the nature and severity of the crime precipitating the arrest); (2) whether the

individual against whom force was used posed an immediate threat to the safety of the officer or


3
  Kadien was told that Guardiola had been absent from work for three weeks, and he was allegedly aware that
Guardiola was a parole officer. Even assuming arguendo that a reasonable officer might conclude that a parole
officer’s absence from work was a concern, common-sense would dictate that a three-week absence did not suggest
an immediate, dire emergency situation.
                                                      7
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 8 of 21




others; and (3) whether the individual was actively resisting arrest or attempting to flee. See Brown

v. City of New York, 798 F.3d 94, 100 (2d Cir. 2015). As to the third factor, “[t]he fact that a person

whom a police officer attempts to arrest resists, threatens, or assaults the officer no doubt justifies

the officer’s use of some degree of force, but it does not give the officer license to use force without

limit. The force used by the officer must be reasonably related to the nature of the resistance and

the force used, threatened, or reasonably perceived to be threatened, against the officer.” Sullivan

v. Gagnier, 225 F.3d 161, 165-66 (2d Cir. 2000).

        Here, the complaint alleges that Kadien entered a sleeping woman’s locked apartment,

made his way to her bedroom, opened the bedroom door, walked into the room unannounced, and

shot her three times in her own bed as she reached toward a place she kept a gun to defend herself.

Whether that use of force was justified under the circumstances – for example, whether and to

what extent Guardiola ever posed a threat to Kadien’s safety, and whether Kadien’s response was

proportionate to that threat – requires a detailed and fact-specific inquiry, and would be

inappropriate for this Court to decide at the motion to dismiss stage. See Oakley v. Dolan, 2020

U.S. App. LEXIS 35957 at *11 (2d Cir. 2020)(“[b]ecause of its intensely factual nature, the

question of whether the use of force was justified under the circumstances is generally best left for

a jury to decide . . . [t]hese principles apply with even greater force at the motion to dismiss stage,

where a court must assume the truth of the plaintiff’s allegations and avoid resolving factual

disputes”)(emphasis added)(internal quotations and citation omitted). See also Oliphant v. Villano,

2012 U.S. Dist. LEXIS 115612 at *25 (D.Conn.2012) (reasonableness of a police officer’s actions

is a question of fact for the jury to resolve).

        Kadien’s motion to dismiss plaintiffs’ excessive force claims is accordingly denied.




                                                   8
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 9 of 21




       C.      Fourteenth Amendment Excessive Force

       Considering plaintiffs’ excessive force claims as alternatively pled under the Fourteenth

Amendment, “the substantive due process guarantee of the Fourteenth Amendment protects

individuals from ‘conscience-shocking’ exercises of power by government actors,” such as

“malicious and sadistic abuses of government power that are intended only to oppress or to cause

injury and serve no legitimate government purpose.” Johnson v. Newburgh Enlarged Sch. Dist.,

239 F.3d 246, 252 (2d Cir. 2001).

       In Edrei v. Maguire, 892 F.3d 525 (2d Cir. 2018), the Second Circuit specified that the

“objectively unreasonable degree of force” analysis outlined by the Supreme Court in Kingsley v.

Hendrickson, 135 S. Ct. 2466 (2015), is applicable to all Fourteenth Amendment excessive force

claims because “purposeful, knowing or (perhaps) reckless action that uses an objectively

unreasonable degree of force is conscience shocking.” Edrei, 892 F.3d 525 at 536 (emphasis in

original). Relevant factors include whether force was necessary in light of the threat reasonably

perceived by the officer, whether the person against whom force was used was actively resisting,

the relationship between the need and the degree of force used, the extent of the resulting injuries,

and the officer’s efforts to temper or limit the force used. See Kinglsey, 135 S.Ct. 2466 at 2473;

Edrei, 892 F.3d 525 at 536.

       Again, plaintiffs have alleged that Kadien made a warrantless entry into a law enforcement

officer’s apartment in the middle of the afternoon, fatally shot her in her own bed when she

attempted to defend herself without making any effort to deescalate the situation, and then

callously failed to immediately summon or render medical aid as she lay dying. Indeed, the

complaint alleges that rather than call the ambulance that was waiting across the street to assist the

wounded Guardiola, Kadien first called for law enforcement backup to respond and protect him,


                                                  9
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 10 of 21




despite the fact that Guardiola had been incapacitated by her injuries and was observed to be lying

on her bed, bleeding profusely and handcuffed at the time medical help was finally called to the

scene at least 10 minutes later. (Dkt. #1 at ¶¶91-103).

       For purposes of the instant motion, these allegations, construed in plaintiffs’ favor as they

must be on a motion to dismiss, describe a use of force that is sufficiently unreasonable and

conscience-shocking to state a Fourteenth Amendment excessive force claim. See e.g., Abujayyab

v. City of New York, 2018 U.S. Dist. LEXIS 140914 at *14 (S.D.N.Y. 2018)(plaintiff stated a claim

for excessive force under the Fourteenth Amendment, where he alleged that the defendant officer

punched plaintiff in the face while plaintiff’s arms were pinned behind his back during a peaceful

protest). Kadien’s motion to dismiss this claim is denied.

       D.      Qualified Immunity

       Kadien also requests that even if the Court finds that plaintiffs have sufficiently stated their

Constitutional claims, he is entitled to qualified immunity for his conduct.

       For the reasons discussed above, the Court cannot conclude at this juncture that Kadien is

entitled to qualified immunity. In general, public officials are entitled to qualified immunity if

(1) their conduct does not violate clearly established constitutional rights; or (2) it was objectively

reasonable for them to believe their acts did not violate those rights. See Weyant v. Okst, 101 F.3d

845, 857-858 (2d Cir. 1996). The availability of the defense depends on whether “a reasonable

officer could have believed” his or her actions to be lawful, in light of clearly established law and

the information he or she possessed. Hunter v. Bryant, 502 U.S. 224, 228 (1991).

       As the Second Circuit recently observed, “[t]o be sure, qualified immunity should be

resolved ‘at the earliest possible stage in litigation.’” Chamberlain, 960 F.3d 100 at 110 (quoting

Pearson v. Callahan, 555 U.S. 223, 232 (2009)(internal quotation marks omitted)). “But there is


                                                  10
       Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 11 of 21




an obvious, if rarely expressed, corollary to that principle: The immunity question cannot be

resolved before the ‘earliest possible stage,’ . . . i.e., prior to ascertainment of the truth of the

plausible factual allegations on which a finding of qualified immunity is premised. And since

qualified immunity is an affirmative defense that is typically asserted in an answer, as a general

rule, the defense of qualified immunity cannot support the grant of a . . . motion [to dismiss on the

pleadings].” Chamberlain, 960 F.3d 100 at 110 (internal citations and quotation marks

omitted)(quoting Green v. Maraio, 722 F.2d 1013, 1018 (2d Cir. 1983)). This “general rule”

certainly applies here.

         Thus, where introduced as part of a motion to dismiss on the pleadings, a qualified

immunity defense “faces a formidable hurdle . . . and is usually not successful.” Field Day, LLC

v. County of Suffolk, 463 F.3d 167, 191-92 (2d Cir. 2006)(internal quotation marks omitted). Here,

the facts alleged do not establish that a reasonable officer would have believed that Kadien’s

actions, in light of what he knew at the time, were in conformity with clearly established laws.

Kadien’s motion seeking dismissal of plaintiffs’ claims on grounds of qualified immunity is

accordingly denied.

III.     Second Cause of Action: Conspiracy to Violate the Fourth and Fourteenth
         Amendments against Kadien and the DOCCS Defendants

         In order to state a claim for conspiracy under Section 1983, a plaintiff must allege: (1) an

agreement between two or more actors (at least one a state actor); (2) to act in concert to cause an

unconstitutional injury; and (3) an overt act done in furtherance of that agreement, causing

damages. Ciambriello v. County of Nassau; 292 F.3d 307, 324-25 (2d Cir. 2002). In setting forth

the claim, a plaintiff must make an “effort to provide some details of time and place and the alleged

effects of the conspiracy…” Ivery v. Baldauf, 284 F.SUpp.3d 426, 439 (W.D.N.Y. 2018).



                                                 11
      Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 12 of 21




        Here, plaintiffs allege several “overt acts” allegedly committed by Kadien and/or the

DOCCS defendants in furtherance of a conspiracy to deprive Ms. Guardiola of her constitutional

rights. However, the bulk of these acts describe conduct that took place independently, by one

actor or the other (e.g., Kadien’s entry into Guardiola’s apartment, the DOCCS defendants’

origination of the 9-1-1 call), without any factual or logical connection to other actors. The only

acts attributed to both Kadien and the DOCCS defendants consist of “jointly” devising a false,

exculpatory version of the events surrounding Guardiola’s death, and thereafter submitting false

reports and testimony to promote it. (Dkt. #1 at ¶¶123-130).

        Plaintiffs do not allege any specific meeting of the minds. They fail allege that Kadien and

the DOCCS defendants knew or communicated with one another. In sum and substance, their

conspiracy claim amounts “only [to allegations] that [d]efendants jointly filed a false report.” Khan

v. City of New York, 2016 U.S. Dist. LEXIS 16558 at *28-*29 (E.D.N.Y. 2016)(dismissing

conspiracy claim as insufficiently stated).

        Because plaintiffs do not allege that any communication, meeting of the minds or

cooperative effort took place between Kadien and the DOCCS defendants that might lend

plausibility to their allegations that Kadien conspired together with the DOCCS defendants to

deprive Guardiola of her constitutional rights, their conspiracy claim against Kadien is dismissed.

IV.     Third Cause of Action: Monell Claim and Violation of the New York State
        Constitution against the City of Canandaigua

        It is well established that “[t]here is no respondeat superior liability under §1983.” Jemmott

v. Coughlin, 85 F.3d 61, 67 (2d Cir. 1996). As such, municipal defendants cannot be held liable

based on the mere fact that one or more of their employees allegedly violated the plaintiff’s civil

rights. Rather, to succeed on a claim against a municipality, the plaintiff must show that “the

alleged unlawful action [was] implemented or was executed pursuant to a governmental policy or

                                                 12
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 13 of 21




custom.” Reynolds v. Giuliani, 506 F.3d 183, 190 (2d Cir. 2007) (citing Monell v. Dep’t of Social

Servs., 436 U.S. 658, 691 (1978)). The governmental policy or custom may have been formally

enacted by lawmakers, or established by so-called “policymakers,” i.e., government officials

whose edicts or acts may fairly be said to represent official policy. Id., 436 U.S. 658 at 694.

       Here, plaintiffs allege that the City developed and maintained customs, policies and

practices that included inadequate screening of officers with respect to their propensity for

violence, and a culture of indifference with respect to warrantless intrusions into residences and

the constitutional rights of individuals subject to welfare checks. (Dkt. #1 at ¶¶131-38). They

further allege that these customs, policies and practices were expressly ratified by Chief Hedworth

when he stated at an April 2, 2018 press conference that Kadien’s conduct in entering Guardiola’s

apartment without a warrant and using lethal force against her “was within the policies and

procedures of our department.” (Dkt. #1 at ¶¶108-14).

       The City argues that plaintiffs have failed to allege that the City condoned any other

specific unconstitutional welfare checks, or that the City was deliberate in its indifference to

constitutional rights. Rather, the City argues that plaintiffs have alleged only “an isolated incident

by an employee under policymaking level,” and have not alleged that the City ever “ratified” that

employee’s conduct. (Dkt. #45-4 at 8-9).

       A.      Ratification

       With respect to Hedworth’s public statements, when a plaintiff asserts a Monell claim on

the basis of a single municipal employee’s conduct, rather than on the basis of a city-wide policy

or practice, “the inquiry focuses on whether the actions of the employee in question may be said

to represent the conscious choices of the municipality itself.” Amnesty Am. v. Town of W. Hartford,

361 F.3d 113, 126 (2d Cir. 2004). The acts of an official with final policy-making authority are


                                                 13
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 14 of 21




deemed to meet that test. See id. “[E]ven a single action” by a final policymaker “is sufficient to

implicate the municipality in the constitutional deprivation for the purposes of §1983.” Id. The

Second Circuit has also recognized that “where senior personnel have knowledge of a pattern of

constitutionally offensive acts by their subordinates but fail to take remedial steps, the municipality

may be held liable for a subsequent violation if the superior’s inaction amounts to deliberate

indifference or to tacit authorization of the offensive acts.” See Turpin v. Mailet, 619 F.2d 196,

201 (2d Cir. 1980). See also Lewis v. City of New Haven, 2017 U.S. Dist. LEXIS 3649 at *10-*11

(D.Conn. 2017).

       Plaintiffs have plausibly alleged that Hedworth, as the Police Chief for the City, was a final

policymaker for purposes of the relevant events, to the extent that he had the authority to train,

supervise and/or discipline Kadien, and to enforce policies and procedures for the sheriff’s

department.

       However, plaintiffs have not plausibly alleged that the unconstitutional conduct which

Hedworth ratified was part of “a pattern of constitutionally offensive acts,” rather than an isolated

event. In order to state a claim for ratification of repeated unconstitutional acts, there must be

“well-pleaded allegations in the complaint supporting the inference that the City employed a policy

of ratifying the unlawful conduct of its officers”: a “single instance” of ratification is insufficient.

Waller v. City of Middletown, 89 F. Supp. 3d 279, 287 n.3 (D.Conn. 2015)(quoting Batista v.

Rodriguez, 702 F.2d 393, 398 (2d Cir. 1983)). See also Deferio v. City of Syracuse, 770 Fed. Appx.

587, 591 (2d Cir. 2019) (holding that a Monell claim premised on ratification requires allegations

that constitutional liberties were “systematically” violated: a “single incident of illegality” cannot,

by itself, evidence a “custom”)(unpublished opinion)(quoting Turpin v. Mailet, 619 F.2d 196, 202

(2d Cir. 1980)).


                                                  14
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 15 of 21




       Here, although plaintiffs make the conclusory allegation that the sheriff’s department

routinely conducts unconstitutional warrantless welfare checks, plaintiffs do not identify any such

checks, describe when they occurred, or identify any additional representations by Hedworth or

other policymaking officials that ratified, rewarded, or systematically failed to mete out discipline

with respect to them. Plaintiffs’ Monell claim against the City, to the extent it is premised on a

ratification theory, is therefore dismissed.

       B.      Acquiescence

       “[W]here a policymaking official exhibits deliberate indifference to constitutional

deprivations caused by subordinates, such that the official’s inaction constitutes a ‘deliberate

choice,’ that acquiescence may ‘be properly thought of as a city “policy or custom” that is

actionable under §1983.’” Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 126 (2d Cir.

2004)(quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)) (internal citation omitted)). To

prove such deliberate indifference, plaintiffs must show that the need for more or better supervision

to protect against constitutional violations was obvious. See Canton, 489 U.S. 378 at 390. “An

obvious need may be demonstrated through proof of repeated complaints of civil rights violations

[and] deliberate indifference may be inferred if the complaints are followed by no meaningful

attempt on the part of the municipality to investigate or to forestall further incidents.” Vann v. City

of New York, 72 F.3d 1040, 1049 (2d Cir. 1995) (citing Ricciuti v. N.Y.C. Transit Auth., 941 F.2d

119, 123 (2d Cir. 1991); Fiacco v. City of Rensselaer, 783 F.2d 319, 328 (2d Cir. 1986)).

       As with the portion of their Monell claim premised on ratification, plaintiffs have not

plausibly alleged a pattern of incidents, or complaints concerning such incidents, that would have

informed the City of an “obvious need” to supervise and protect against unconstitutional conduct.

Their Monell claim based on an acquiescence theory is accordingly dismissed.


                                                  15
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 16 of 21




       C.       Failure to Train

       Liability based on a failure to train is the most tenuous form of municipal liability under

Monell. See Lewis, 2017 U.S. Dist. LEXIS 3649 at *16-*17. As with the “acquiescence” theory

discussed above, a failure to train claim requires an allegation that the municipality showed

deliberate indifference to the risk that civil rights would be violated by the lack of training. Courts

in the Second Circuit have articulated the elements of deliberate indifference for such a claim as

follows:

       (1) a policymaker knows to a moral certainty that [his] employees will confront a
       given situation; (2) the plaintiff must show that the situation either presents the
       employee with a difficult choice of the sort that training or supervision will make
       less difficult or that there is a history of employees mishandling the situation; and
       (3) the wrong choice by the city employee will frequently cause the deprivation of
       a citizen’s constitutional rights.

Id. (quoting Jones v. City of New York, 2016 U.S. Dist. LEXIS 44609 at *26 (S.D.N.Y. 2016)).

       Deliberate indifference may therefore be found where “city policy makers are on actual or

constructive notice that a particular omission in their training program causes city employees to

violate citizens’ constitutional rights.” Connick v. Thompson, 563 U.S. 51, 61 (2011). Notice is

generally established by alleging a pattern of similar violations; however, “in a narrow range of

circumstances, a pattern of similar violations might not be necessary to show deliberate

indifference,” id. at 63 (internal quotation marks omitted), such as where “the need for more or

different training is so obvious, and the inadequacy so likely to result in the violation of

constitutional rights, that the policymakers of the city can reasonably be said to have been

deliberately indifferent to the need.” Canton, 489 U.S. 378 at 390.

       Here, plaintiffs have not alleged a pattern of specific, pre-existing violations. Their claim

of deliberate indifference to the need to train police officers with respect to warrantless entries into

private residences relies upon the single incident that resulted in Guardiola’s death. To hold the

                                                  16
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 17 of 21




City liable under Section 1983 based solely on this event, “the unconstitutional consequences of

failing to train” must have been “patently obvious” and an actual violation of constitutional rights

must have been a “highly predictable consequence” of the failure to train. Connick, 563 U.S. 51 at

64. See Waller, 89 F.Supp.3d 279, 285 (finding that a claim of failure to train police officers

concerning the constitutional limitations on searches of private residences in connection with

search warrants concerns an issue where the need for training is so “patently obvious” that a Monell

failure-to-train claim may be premised on a single incident).

       It is axiomatic that police officers are frequently required, in the course of their duties, to

make entries onto private property and into private residences, with and without warrants. Indeed,

the complaint alleges that the Canandaigua Police Department conducts 20-30 welfare checks per

month. (Dkt. #1 at ¶106). The Court accordingly concludes that the need to train police officers

about the constitutional limitations involved in executing those duties is “so obvious,” and the

consequences of deficient training are so likely to result in constitutional deprivations, that the

failure to provide sufficient training can be properly characterized as “deliberate indifference” to

the constitutional rights of citizens. See Chamberlain v. City of White Plains, 986 F.Supp.2d 363,

391-92 (S.D.N.Y. 2013)(collecting cases and noting that “courts across the country” have

permitted Monell failure-to-train claims based on a single incident, where constitutional violations

were a “highly predictable consequence”).

       I therefore conclude that, at the present stage, plaintiffs have plausibly alleged a Monell

claim based on failure to train.




                                                 17
       Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 18 of 21




V.       Fourth Cause of Action: Governmental Interference With Familial Relationships
         against the Individual Defendants and the City of Canandaigua

         To state a claim for wrongful governmental interference with family relationships,

plaintiffs must allege that the government took action that was “specifically intended to interfere

with the family relationship.” Gorman v. Rensselaer County, 910 F.3d 40, 48 (2d Cir. 2018).

         Plaintiffs have not opposed the motions to dismiss this claim. As such, it is deemed

abandoned, and dismissed.

VI.      Fifth Cause of Action: Denial of Due Process and Unreasonable Search and Seizure
         in Violation of the New York State Constitution, against Kadien and the DOCCS
         Defendants

         Kadien argues that to the extent plaintiffs allege that his actions violated the New York

State Constitution, those claims are duplicative of plaintiffs’ Section 1983 claims, which provide

an adequate remedy at law. He therefore argues that they should be dismissed.

         Plaintiffs concede that the claims overlap, but note that courts in this Circuit have typically

held that “the more prudent course” in the early stages of a lawsuit is to deny motions to dismiss

parallel state law claims, as they will succeed or fail together with the federal causes of action in

any event. Haus v. City of New York, 2011 U.S. Dist. LEXIS 155735 at *257 (S.D.N.Y. 2011).

         The Court sees no reason not to follow this well-settled precedent. Defendants’ motion to

dismiss plaintiffs’ parallel state claims is therefore denied.

VII.     Sixth Cause of Action: Assault and Battery against Kadien

         To state a claim for assault, plaintiffs must allege that the defendant engaged in “physical

conduct placing the [victim] in imminent apprehension of harmful contact [i.e., a battery].” Gould

v. Rempel, 99 A.D.3d 759, 760 (N.Y. App. Div. 2d Dep’t 2012). The standards for assessment of

a state law assault and battery claim are “substantially identical” to those for excessive force. Posr

v. Doherty, 944 F.2d 91, 94-95 (2d Cir. 1991).

                                                   18
    Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 19 of 21




       For the same reasons discussed above with respect to plaintiffs’ excessive force claims, the

Court finds that the complaint plausibly states a claim for assault and battery.

       Kadien suggests that due to Guardiola’s death, it is impossible to know (and thus,

impossible for plaintiffs to plausibly allege) whether Guardiola had been placed “in imminent

apprehension of harmful conduct” at the time she was shot. However, the Court finds that the

complaint’s averments concerning Guardiola’s conduct contain sufficient indicia of such

“apprehension” to state a plausible claim. Specifically, plaintiffs allege that Guardiola was

awakened by an unknown man entering her bedroom, and reacted by reaching for her service

weapon. Those allegations, if proven, could well persuade a reasonable trier of fact that Guardiola

believed (as it turned out, correctly), that she was in danger of imminent harm at that moment.

       Kadien’s motion to dismiss plaintiffs’ assault and battery claims is denied.

VIII. Tenth Cause of Action: Wrongful Death against all Defendants

       “To state a claim for wrongful death in New York, a plaintiff must allege, inter alia, the

survival of a distributee who suffers pecuniary loss on account of the decedent’s death, and the

appointment of a personal representative for the decedent.” Singleton v. City of Newburgh, 1

F. Supp.2d 306, 317 (S.D.N.Y. 1998).

       Defendants argue that plaintiffs have failed to present evidence of pecuniary loss. The City

defendants further argue that plaintiffs have not made sufficient factual allegations against

Hedworth to impute liability for Guardiola’s death to him, and thus to the City. See generally Baez

v. City of Rochester, 2016 U.S. Dist. LEXIS 76421 at *9 n.2 (W.D.N.Y. 2016)(“unlike federal

civil rights actions, municipal liability under the theory of respondeat superior may apply in New

York wrongful death actions”).




                                                 19
      Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 20 of 21




        Plaintiffs note that at the motion to dismiss stage, plausible allegations of pecuniary harm

are sufficient and that proof is not necessary. Moreover, the complaint alleges that after Guardiola

was injured, Hedworth arrived at the scene prior to medical first responders, and did not render or

call for medical aid, thus contributing to Guardiola’s death.

        The Court agrees that the allegations of the complaint are sufficient, at this stage, to state

claims for wrongful death against the defendants. The defendants’ requests to dismiss plaintiffs’

wrongful death claim are, accordingly, denied.

IX.     Eleventh Cause of Action: Conscious Pain and Suffering against the Individual
        Defendants and the City of Canandaigua

        Defendants argue that plaintiffs’ cause of action for “pain and suffering” is a damages

allegation rather than a cause of action.

        Plaintiffs respond that under New York Law, “conscious pain and suffering” is recognized

as a separate cause of action that often accompanies a wrongful death claim. It refers to the

decedent’s injuries, pain and suffering prior to death, and can be brought by the estate. See e.g.,

Dershowitz v. United States, 2015 U.S. Dist. LEXIS 46269 at *104-*105 (S.D.N.Y. 2015). To

state a claim for conscious pain and suffering, plaintiffs must allege that the injured party “was

conscious for some period of time following the [injury].” Phillips v. City of Middletown, 2018

U.S. Dist. LEXIS 163308 at *29-*30 (S.D.N.Y. 2018).

        Plaintiffs allege that Guardiola was not pronounced dead until one hour after she was shot,

that she was still alive and breathing when first responders arrived, and that one or more officers

on the scene had apparently deemed it necessary to handcuff her in the intervening minutes. These

allegations plausibly indicate that Guardiola was conscious for a period of time after she was shot.

Defendants’ motions to dismiss plaintiffs’ conscious pain and suffering claim are therefore denied.



                                                 20
     Case 6:18-cv-06712-DGL-MWP Document 82 Filed 01/13/21 Page 21 of 21




                                          CONCLUSION

       For the reasons stated above, plaintiffs’ second cause of action for conspiracy is dismissed

as against defendant Kadien. Plaintiffs’ third cause of action (“Monell claim”) against the City is

dismissed in part, to the extent that it relies on theories of ratification and/or acquiescence.

       Plaintiffs have requested that in the event that any of their claims are dismissed for failure

to state a claim, they be granted leave to replead. In light of the Second Circuit’s well-known

directive that leave to amend be “freely given,” that request is granted. If plaintiffs wish to file an

Amended Complaint setting forth, in sufficient detail to state a plausible claim, the facts supporting

their conspiracy claim, and/or Monell claims based on ratification or acquiescence theories, they

may do so within twenty (20) days of entry of this Decision and Order.

       In light of the settlement of all claims between plaintiffs and the Grand Atlas defendants

(Dkt. #71), the motion to dismiss by the Grand Atlas defendants (Dkt. #39) is denied as moot, and

plaintiffs’ seventh, eighth and ninth causes of action, which were asserted solely against those

defendants, as well as plaintiffs’ tenth cause of action to the extent it is asserted against the Grand

Atlas defendants, are dismissed. Plaintiffs’ fourth cause of action for interference with familial

relationships is deemed abandoned and withdrawn, and is likewise dismissed, with prejudice.

       IT IS SO ORDERED.



                                       _______________________________________
                                                DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       January 13, 2021.




                                                  21
